Calhoon, J.,
delivered the opinion, of the court.
The will of Amelia A. McLain is in these words: “ In the year of our Lord, 1878, I, Amelia A. McLain, am sound in, mind and body so far as I know and declare the same before God and man October 10th, 1878; at my death I bequeath all of my property to Eliza J. ITaring, my sister; at her death her heirs are to have it.’’ By these testamentary words Mrs. Haring took a fee-simple title on the death of the testator, under the law at the date of its execution and ever since.

Affirmed.